                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                    3:18-cv-00641-FDW

ADRIAN D. MURRAY,                         )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                        ORDER
                                          )
WARDEN, Lanesboro Correctional, et al.,   )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on Defendants’ Motion to Strike Plaintiff’s Response.

[Doc. 35].

       On June 17, 2019, the Court ordered that Plaintiff’s allegations survived initial review as

to Defendants Warden, FNU McCoy, and Sergeant L. Mott (“Defendants”). [Doc. 19]. On

October 18, 2019, Defendants filed an Answer to Plaintiff’s Complaint. [Doc. 32]. On October

31, 2019, Plaintiff filed a document he titled “Plaintiff’s Response to Defendants Answer/Motion

to Dismiss” (“Plaintiff’s Response”), in which Plaintiff seeks essentially to rebut averments made

in Defendants’ Answer. [Doc. 34].

       Defendants now move to strike Plaintiff’s Response primarily on the ground that it exceeds

the scope of the pleadings permitted by the Federal Rules of Civil Procedure. [Doc. 36 (citing

Fed. R. Civ. P. 7(a))].

       For good cause shown, the Court will grant Defendant’s motion and strike Plaintiff’s

Response [Doc. 34] as an improper pleading in this matter.
IT IS THEREFORE ORDERED that:

1.   Defendants’ Motion to Strike Plaintiff’s Response [Doc. 35] is GRANTED.

2.   Plaintiff’s Response [Doc. 34] is hereby STRICKEN from the record in this

     matter.



                             Signed: November 14, 2019
